Citation Nr: 1629547	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11 09-907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for ischemic coronary artery disease, for the period beginning December 14, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010, which granted service connection for ischemic coronary artery disease with atrial fibrillation, and assigned a 10 percent rating, effective November 23, 2009.  The Veteran appealed the assigned rating, and in a Decision Review Officer (DRO) decision/statement of the case dated in January 2011, the Veteran's ischemic coronary artery disease was assigned a 60 percent rating effective November 23, 2009, and a 30 percent rating effective December 14, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999) (If the disability has undergone varying and distinct levels of severity during the pendency of the claim, staged ratings may be assigned.).  Moreover, because the staged ratings were assigned during the pendency of the claim, the issue is still considered to involve an "initial" rating.  

The January 2011 DRO decision also separated atrial fibrillation from ischemic coronary artery disease, and assigned a 10 percent disability rating for atrial fibrillation alone.  The Veteran did not appeal or indicate any dissatisfaction with that rating, and, hence, an appeal as to that issue is not before the Board.  

In May 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  At the hearing, the Veteran clarified that he was only appealing the assignment of the 30 percent rating, and that he was satisfied with the 60 percent rating, which was in effect from November 23, 2009 to December 14, 2010.  Therefore, the issue is limited to whether a rating in excess of 30 percent is warranted from December 14, 2010.  

The issues of entitlement to service connection for acute, subacute, or old myocardial infarction and hypertension were raised by the Veteran's representative in an informal hearing presentation dated in May 2016.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Beginning December 14, 2010, service connected ischemic coronary artery disease has been manifested by an ejection fraction of 61 percent or higher; with no episodes of congestive heart failure; and with no level of exertion resulting in dyspnea, fatigue, angina, dizziness, or syncope.

2.  Prior to his retirement, the Veteran had 25-30 years' experience as a mechanic and heavy equipment operator.  

3.  The Veteran is not unable to secure or follow substantially gainful employment by reason of his service-connected disabilities consisting of ischemic coronary artery disease and atrial fibrillation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for ischemic coronary artery disease, beginning December 14, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.100, 4.104, Diagnostic Code 7005 (2015).  

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, such VA notice is not required upon receipt of a notice of disagreement with the rating or effective date assigned by a RO for an initial compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the TDIU issue, the duty to notify has been met.  See September 2014 VA correspondence and xx Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  A VA examination was obtained in October 2014.  The examination, in conjunction with the other evidence of record, describe the disabilities in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make an informed decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the examination complied with the August 2014 Board remand directives.  Together with the medical records obtained in connection with the remand orders, there was substantial compliance with the Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran failed to respond to the VA's request to complete an return a TDIU application form.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating in Excess of 30 Percent for Heart Disease

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As noted above, the appeal involves the initial rating for the service-connected coronary artery disease, and is limited to the period from December 14, 2010, the effective date of the staged rating assigning a 30 percent rating for coronary artery disease, to the present.  A rating of 60 percent was assigned for the period prior to that, but the procedural protections regarding reduction of evaluations do not apply where the reduction was in a retroactively assigned staged disability rating.  See Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009).  In particular, notice under 38 C.F.R. § 3.105(e) was not required where the Veteran's disability rating was not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board, nor was there a reduction in compensation payments being made at the time of the reduction decision.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007); Tatum v. Shinseki, 24 Vet. App. 139 (2010).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Under Diagnostic Code 7005, documented coronary artery disease manifested by a workload greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, if continuous medication is required, warrants a 10 percent rating.  A 30 percent rating is warranted when a heart workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The Veteran contends that his evaluation for ischemic coronary artery disease should still be 60 percent.  He does not feel that there was significant improvement in his condition which would warrant the reduction from 60 percent to 30 percent.  

The staged rating of 60 percent in this case was based on evidence showing an ejection fraction of 45 to 50 percent prior to the effective date of service connection, but with no test showing improved ejection fraction prior to December 14, 2010.  A myocardial perfusion scan of December 14, 2010, revealed an ejection fraction of 61 percent, and based on that as well as the other evidence of record, including the January 2010 VA examination, the rating was reduced to 30 percent effective the date of the perfusion scan, because none of the criteria warranting a 60 percent rating were shown.  

The medical evidence of record shows that in January 2008, the Veteran underwent a myocardial perfusion study at a VA facility, which disclosed a small area of apical ischemia; marked left ventricular dilatation that might indicate multivessel coronary disease; and left ventricular ejection fraction of 45 percent.  

The Veteran was referred to the Heart Center of the Rockies for further evaluation.  Records from the Heart Center noted that cardiac catheterization was obtained, which disclosed two-vessel coronary artery disease in two places in the LAD, both 70 percent occluded.  Two stents were deployed in the LAD in February 2008.  Subsequent follow-up treatment records do not report additional ejection fraction testing after the stents were placed.  In July 2008, it was noted that his ejection fraction had been "about 45-50 percent before his intervention."  In September 2008, it was noted that the Veteran had done well since his intervention.  "He [was] back to normal levels of activity.  He specifically denie[d] shortness of breath or activity intolerance.  He [was] able to do high levels of activity without limitation."  It was also noted that he had never had severe dizziness or syncope.  A stress echocardiogram was obtained in April 2009, and revealed an apical defect and perhaps mild lateral apical ischemia but no obvious large areas of ischemia.  He was noted have good exercise tolerance.  No ejection fraction was reported.  Subsequent records continued to refer to the pre-intervention ejection fraction of 45% to 50%.  

On a VA examination in January 2010, the veteran says that he tries to walk at least 1/2 hour daily at about a 3 mile-per-hour pace.  He was currently is on no activity restrictions due to his heart.  Concerning his usual activities, he said he rested from his activities as needed, and he slowed his pace down as needed.  He was currently doing remodeling work, and he could saw hardwood without problems.  His estimated intensity of exercise currently was 7 to 8 mets.  His exercise capability was not currently limited by symptomatic ischemic heart disease.  On examination, he moved quickly and easily without assistive devices and with a normal gait and station.  

A myocardial perfusion scan was performed on December 14, 2010.  At that time, there were no reversible perfusion defects shown.  Transient ischemic dilatation of the left ventricle after adenosine infusion was not reported.  It was noted that without discernible reversible perfusion defects, this was of doubtful clinical significance.  The impression was that there was no ischemia demonstrated.  In addition, the left ventricular ejection fraction was 61 percent.  

In May 2013, the Veteran was seen at the Heart Center of the Rockies for follow-up.  He had had no chest pain at rest or with exercise.  He had had no transient ischemic events, edema, syncope, orthopnea, or significant myalgia.  The assessment was coronary artery disease with single vessel LAD disease and drug-coated stenting of the proximal and mid vessel in 2008, with probable normal stress nuclear study 2010, with ejection fraction 61%, currently asymptomatic.

On a VA examination in October 2014, the Veteran was noted to have been diagnosed as having acute, subacute, or old myocardial infarction; coronary artery disease; and supraventricular arrhythmia.  The Veteran stated that since his last examination in January 2010, there had been no change in his condition.  On examination, he had an irregular heartbeat.  Heart sounds were normal.  There was no evidence of cardiac hypertrophy or dilatation.  An electrocardiogram in October 2014 showed arrhythmia, described as atrial fibrillation, and was otherwise normal.  A chest X-ray in October 2014 was normal.  A nuclear perfusion scan in March 2014 was normal, with no ischemia shown.  The left ventricle ejection fraction was 67 percent.  The examiner stated that there was no medical contraindication for performing METs testing.  The most recent exercise stress test had been performed in March 2014, and had been normal.  On an interview-based METs test in October 2014, the Veteran denied experiencing symptoms with any level of physical activity.  The interview-based test was indicated to most accurately reflect the Veteran's current cardiac functional level.  

The Veteran's primary contention is that his cardiac symptoms had not improved since the effective date of the 60 percent evaluation.  He testified at his hearing that he felt that since 2009-10, he tires a lot easier, and could not do things he did back then.  However, he also said that he was walking and biking more than he had done.  He said that there was minimal, if any, improvement in his condition.  

The basis for the grant of 60 percent was solely the ejection fraction of 45 to 50 percent shown on the private records.  No other symptoms indicative of a 60 percent rating were demonstrated, although METs testing was not shown.  In carefully reviewing the evidence, however, the Board notes that the only actual testing of the ejection fraction prior to December 2010 was the test that shortly preceded the placement of the stents in February 2008.  Because the test in January 2008 revealed an ejection fraction of 45-50 percent, and there were no other ejection fraction tests noted until December 2010, the 60 percent evaluation was based solely on the testing done prior to the stent procedures.  Therefore, although the Veteran believes that there was no improvement warranting a reduction in December 2010, in fact, the rating up until that time was based on a pre-stent ejection fraction.  The post-stent evidence shows that symptomatically, he improved after that procedure.  

The first test of ejection fraction of record since the February 2008 stent procedure was the December 2010 myocardial perfusion scan, which revealed an ejection fraction of 61 percent.  In December 2014, an ejection fraction of 64 percent was obtained.  Based on the ejection fraction, a rating in excess of 30 percent has not been demonstrated at any point beginning December 10, 2014.  The Veteran has also not been shown to have had any episodes of congestive heart failure.  

His exercise tolerance has been reported as good, and no episodes of dyspnea, fatigue, angina, dizziness, or syncope have been shown; in particular, not in connection with any exertion.  The most recent exercise stress test was performed in March 2014, and was normal.  On an interview-based METs test in October 2014, the Veteran denied experiencing symptoms with any level of physical activity.  Thus, although the METs level was not given a numeric value, this was because there were no symptoms dyspnea, fatigue, angina, dizziness, or syncope reported with any level of exertion.  

Although the Board finds the Veteran's statements that his condition has not improved significantly since December 2010 to be credible, the December 2010 date is when it was established that the criterion on which the 60 percent evaluation had been based, i.e., an ejection fraction of 45-50 percent, was no longer present.  The ejection fraction at that time was 61 percent, and since then, an ejection fraction of 64 percent was demonstrated in December 2014.  Moreover, the ejection fraction of 45-50 percent had been obtained in 2008, before the stent procedures.  In addition, in estimating the METs level, the examiner relied chiefly on the Veteran's statements regarding his lack of symptoms with physical activity.  An exercise stress test in March 2014 was also normal.  The medical evidence, including the conclusions based on the Veteran's statements, do not show any of the criteria for a 60 percent evaluation to have been present on or after December 14, 2010.  Symptoms exceeding the criteria for a 30 percent rating have also not been demonstrated.  

Therefore, the Board concludes that effective December 14, 2010, the Veteran's symptoms did not more closely approximate a rating higher than 30 percent.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Reference is made to a May 2016 statement made by the Veteran's representative who argued that separate ratings should be assigned for coronary artery disease, angioplasty, supraventricular arrhythmia and irregular heart rhythm.  The Board does not agree.  Notably, the Veteran's disability at issue in this decision is identified as "ischemic coronary artery disease," and is rated under Diagnostic Code 7005, pertaining to "arteriosclerotic heart disease (coronary artery disease)."  Thus, coronary artery disease is already service-connected.  An angioplasty is the stent procedure the Veteran underwent in 2008 as treatment for his service-connected coronary artery disease, and is not a separate disability.  Additionally, service connection is in effect for atrial fibrillation, rated under Diagnostic Code 7010 (supraventricular arrhythmia), which explicitly includes symptoms of atrial fibrillation, and no other irregular heart rhythm has been indicated.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  However, a comparison between the level of severity and symptomatology of the claimant's service-connected disability coronary artery disease with the established criteria found in the rating schedule for that disability reveals that the criteria reasonably describe the claimant's disability level and symptomatology, and there is no symptomatology which has not been considered; as such, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Additionally, there is no additional disability not contemplated by the assigned ratings due to any combined effects of coronary artery disease and atrial fibrillation; therefore, an extraschedular rating is not warranted on that basis.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  TDIU

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

The Veteran's service-connected disabilities are ischemic coronary artery disease, assigned a 60 percent evaluation beginning November 23, 2009, and a 30 percent evaluation effective December 14, 2010; and atrial fibrillation, assigned a 10 percent evaluation from November 23, 2009.  His combined evaluation is 60 percent from November 23, 2009, and 40 percent beginning December 14, 2010.  Thus, for the period beginning December 10, 2010, the ratings do not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  

In determining whether a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, consideration must be given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, however, the Board's ability to analyze such information is limited by the Veteran's failure to complete and return a TDIU application form, as requested in the Board remand.  

Nevertheless, there is some information regarding his employability contained in the record.  On the VA examination in December 2010, the Veteran stated that he currently worked for the City of Gering as a heavy equipment operator during the summer months.  He estimated that he worked full-time about six months in a year.  He was currently doing remodeling work, and he could saw hardwood without problems.  There were no current effects on his usual occupation due to his coronary artery disease.  
 
At his Travel Board hearing, he stated that although he had retired at the age of 60, unrelated to his service-connected disabilities, he felt that he could not work currently due to his cardiac condition.  He stated that his prior employment was as a heavy equipment mechanic, which he could no longer do.  He said that his employment with the City of Gering had been only seasonal, running a street sweeper and a big mower, just for a few months.  

The VA examiner in October 2014 concluded that the Veteran's heart condition(s) did not impact his ability to work.  Regarding employability, the employment history was noted to be that the Veteran had retired in 2007, after having worked as a mechanic and equipment operator for 25-30 years, full time.  He then worked part time as an equipment operator until 2010.  The limitations on activities noted by the examiner were due primarily to back and knee conditions, as well as arthritis; there were no specific limitations attributed to cardiac disease.  

Based on the available evidence, the Board finds that the Veteran has not been unable to engage in substantially gainful employment due solely to his service-connected disabilities at any time since November 2009.  As discussed above, the assignment of the 60 percent rating was based on an ejection fraction test conducted in 2008, before the Veteran had 2 stents deployed.  In September 2008, it was noted that the Veteran had done well since the stents.  "He [was] back to normal levels of activity.  He specifically denie[d] shortness of breath or activity intolerance.  He [was] able to do high levels of activity without limitation."  His cardiac condition has not been shown to have resulted in any significant limitations on his activities since the effective date of the grant of service connection.  He has remained active, and what limitations he does have not been attributed to cardiac conditions.  There is no indication that his most recent employment was seasonal due to a cardiac condition, since he was able to perform the duties required for the position during the seasonal time period.  

The Board finds these factors outweigh the Veteran's statements to the effect that he does not believe that he could still do the work required by his prior employment, due solely to his heart conditions.  A TDIU rating is not warranted on a schedular basis prior to December 14, 2010.  In addition, beginning December 14, 2010, there is no evidence of unemployability such as to warrant referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  As the preponderance of the evidence is against the TDIU claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation in excess of 30 percent for coronary artery disease beginning December 14, 2010, is denied.

Entitlement to a TDIU rating is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


